On the trial of a person charged with murder, it is improper for the judge to give any charge pertaining to the duties and functions of the State Board of Pardons and Paroles. Where, as in this case, the judge gave instructions calculated to influence the jury against a recommendation to mercy, a new trial must be granted.
                       No. 16127. MARCH 19, 1948.
The amended motion for new trial in this case shows that: The jury deliberated for some considerable length of time before reaching a verdict. They were called in by the court in regard to their progress toward reaching a verdict, and a recharge was given, on request of the jury, on the subject of recommendation of mercy in case of conviction of murder. They were called in a second time, but requested no instruction. After further deliberation, the jury returned to the courtroom and the following conversation occurred: The court: "All right, gentlemen, what can we do for you?" A juror: "There is one question that we would like to ask, if we may: when is a man eligible for parole or pardon serving a life sentence?" The court: *Page 417 
"I don't know. Those things are regulated by rules and regulations formulated and promulgated by the Pardon and Parole Board. As to the matter that you inquire about, that is something that the Parole Board can change the rules about as often as they desire to do so, and just what the rule is at this particular time, I do not recall. If they had a rule today, and I were to tell you what it is, there would be no reason in the world why that would be the same next week, next month, or next year." The juror: "That will answer the question, and we have made some progress."
The defendant contends that this charge of the court was erroneous: (a) because it was not pertinent to any question of law or fact involved in the case; (b) in view of the criticism that has been made by the public press of the State, and the people of the State, charging that prisoners are pardoned before they have served a reasonable time in the penitentiary, the charge was highly prejudicial to the defendant when the question before the jury was whether they would impose a death penalty or a sentence for a term of years; (c) any expression on the subject of pardons and paroles, and especially one that indicated that the Pardon and Parole Board can change their rules at any time they desire, and that if they had a rule today, "there would be no reason in the world why that would be the same next week, next month, or next year," had a tendency to influence the jury against any term of service in the penitentiary and in favor of a death penalty; and (d) the ratio of difference in the jury before the giving of the charge complained of was seven in favor of the death penalty and five favoring a life sentence, and the verdict having been rendered after such charge, it is a reasonable inference that the charge caused an illegal influence upon the minds of the jury in formulating their verdict, and the charge intimated or expressed an opinion interfering with the unqualified right of the jury to determine the question of life imprisonment or otherwise.
Counsel for the defendant insist that the *Page 418 
answer given by the trial judge to the question of the juror was highly prejudicial to the defendant, for the reason that the jury at that time was divided on the question of whether or not they would recommend mercy, and that, as a result of the court's response to the question, the jury was illegally influenced against a recommendation. An examination of the record has convinced the writer that the contention of counsel as to the division of the jury is correct. Shortly after the recharge of the trial judge (which is the basis of the complaint here), the jury returned a verdict of guilty without recommendation. The question that must now be decided is whether or not the recharge made by the trial judge with reference to the rules of the State Board of Pardons and Paroles violated an substantial right of the defendant, in that the recharge operated as an illegal influence upon the minds of the jury in reaching their verdict.
If the recharge amounts to a violation of the law as contended, a new trial will be imperative, and this is true, whether or not the evidence supports the verdict. Hill v.State, 72 Ga. 131; Sanders v. Nicolson, 101 Ga. 739
(28 S.E. 976); Cohen v. State, 116 Ga. 573, 578
(42 S.E. 781). It has been held by this court that there may be a state of facts which would demand a conviction of the crime of murder, but that under no circumstance can this court say that a general verdict of guilty, which must be followed by the infliction of the death penalty, was demanded by the evidence. See Glover v.State, 128 Ga. 7 (57 S.E. 101); Barfield v. State,179 Ga. 293 (175 S.E. 582).
In this case it appears that the jury had a recommendation of mercy under consideration, and it further appears that the jury was so divided on this question that they desired instruction from the court as to when the defendant would be eligible for a pardon or parole if they should recommend mercy. In response to their request for some rule of law to guide their further deliberations, they were told that rules of the Board of Pardons and Paroles would control, which the court did not know, but "if they had a rule today and I were to tell you what it is, there would be no reason in the world why that would be the same next week, next month, or next year."
While the board may change its rules, there is a presumption *Page 419 
of law that the members, being public officers, will discharge their duties and follow the clear provisions of the act creating such board. (Ga. L. 1943, pp. 185-195.) The inference might well be drawn, however, from the language used by the trial judge, that the board could capriciously change, modify, repeal, or promulgate its rules and regulations, without regard to the many provisions of the act which the board is legally bound to follow.
Neither the law creating the board, nor its rules or acts as shown by its official reports to the General Assembly, can be made to substantiate the inference conveyed to the jury by the language of the judge that a recommendation of mercy could, and might, result in practically no punishment being inflicted upon the defendant, whereas the jury desired the severe punishment of life imprisonment. In effect the jury was instructed that "next week, next month, or next year" the defendant might be pardoned or paroled should the jury see fit to recommend mercy.
In Whitley v. State, 38 Ga. 50, 73, it was held: "A charge from such a source, from a judge commanding the confidence of all who know him, for the high attributes of integrity, ability and personal worth, could but have carried along with it to the jury, the impression it makes on us. If it had been intended (which we will, by no means, impute) to produce a verdict of guilty, we apprehend a more effectual mode, to assure such an end, could not have been pursued; indeed, it well merits the appellation of `a hanging charge.'" As in the Whitley case, so it is here, had it been the purpose of the trial judge to deny to the defendant a recommendation of mercy, language could not have been selected to deny more effectively this substantial right to the defendant.
In Hill v. State, supra, it was held: "The Code leaves it in the discretion of the jury as to whether they will recommend imprisonment for life in the penitentiary of a person convicted of murder; they are not limited or circumscribed in any respect whatever; nor does the law prescribe any rule by which the jury may or ought to exercise this discretion. Therefore, a charge that the jury, in considering the question of recommending to mercy, should not be governed by their sympathies, but *Page 420 
by their judgments, approved by the evidence in the case and the law applicable to it, was error." The rule in Hill v. State, supra, was approved in Marshall v. State, 74 Ga. 32.
This court has frequently held that a trial judge can not intimate or express any opinion during the progress of a trial. In Pound v. State, 43 Ga. 90, it was held to be error for the judge to compliment a witness upon his testimony, and a new trial was granted. In Jefferson v. State, 80 Ga. 16
(5 S.E. 293), it was held to be error requiring the grant of a new trial for the judge, in telling counsel not to lead the witness, to state: "These ignorant witnesses can be led to say anything in the world you want them to say, if they are interested in the party. Shrewd counsel can frame these questions so as to lead the witness to say anything they want them to say." In Hubbard v.State, 108 Ga. 786 (33 S.E. 814), it was held to be error requiring the grant of a new trial for the trial court to say, "That is sufficient," where a witness, in testifying as to the time a crime was committed, finally placed it within the statute of limitations. In Alexander v. State, 114 Ga. 266
(40 S.E. 231), the court charged: "In criminal cases the defendant is not allowed to be sworn as a witness for himself; it would in important cases be too great a temptation to commit perjury." This court held the words, "It would in important cases be too great a temptation to commit perjury," to be such a grave error as to require the grant of a new trial. In Jenkins v. State,123 Ga. 523 (51 S.E. 598), a remark by the trial judge, "Let him finish his statement, I never knew one of them to get through making his statement," was held to be error, and to require the grant of a new trial. See also Hicks v. State, 196 Ga. 671
(27 S.E.2d 307), and cases cited.
Under our constitutional form of government, the legislative, judicial, and executive powers shall forever remain separate and distinct. Constitution, art. 1, sec. 1, par. 23. It is therefore improper for a judge in the trial of a person charged with murder to state or intimate what action could be taken in the future by a separate and distinct branch of the government in regard to the determination of whether or not a person sentenced to life imprisonment should be granted freedom and be permitted *Page 421 
to come in contact with society. Where, as in this case, a question is propounded by a juror that involves the functions of a separate and distinct branch of the government, the jury should be told that such matters can not be the subject of any instruction by the court. The instruction given was prejudicial and operated as an illegal influence against a recommendation to mercy by the jury, and a new trial must be granted.
Judgment reversed. All the Justices concur, except Wyatt, J.,who took no part in the consideration or decision of this case.